The opinion ’of the court was delivered by
Scott, J.
— This action was instituted by appellants in November, 1893, to set aside a judgment and decree in a former suit rendered March 15, 1893, in favor of the plaintiff therein, respondent here, foreclosing a chattel mortgage executed to him by appellants. The cause of action alleged is, that the court in the former action erroneously set aside a verdict returned by the jury in their favor, and rendered judgment for the plaintiff. No appeal was prosecuted in said former action, and it is conceded that this is an independent suit or proceeding. The respondent demurred to the complaint. The court sustained the demurrer and dismissed the action. No section of the code is cited by appellants sustaining the bringing of such an action. They contend that Northern Pacific, etc., R. R. Co. v. Black, 3 Wash. 327 (28 Pac. 538), is an authority therefor; but such clearly is not the case, as the matter then before the court was a proceeding in the original action, and was brought upon an entirely different ground. The respondent contends that the action will not lie, and such contention must be sustained. The judgment is, therefore, affirmed.
Dunbar, C. J., and Hoyt and Anders, JJ., concur.
Stiles, J., not sitting.